Citation Nr: 0900114	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Type I diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1984 to April 1985, and served in the Army National 
Guard from April 1985 to July 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision that 
denied service connection for Type I diabetes mellitus.  The 
appellant timely appealed.

In November 2007, the Board remanded the matter for 
additional development.


FINDING OF FACT

Type I diabetes mellitus did not have its onset or increase 
in severity during any period of ACDUTRA or active service, 
and is not otherwise related to a period of active service. 


CONCLUSION OF LAW

Type I diabetes mellitus was not incurred or aggravated 
during active service or a period of ACDUTRA.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through December 2003 and November 2007 letters, the RO or 
VA's Appeals Management Center (AMC) notified the appellant 
of elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the appellant of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the November 2007 letter, the AMC specifically notified 
the appellant of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the appellant's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO or 
AMC has obtained copies of the service treatment records, 
service personnel records, and outpatient treatment records.  
VA also attempted to obtain an examination, but the appellant 
failed to report without explanation.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

As a preliminary matter, the Board notes that, in an original 
claim where a claimant fails to report without good cause for 
a necessary examination, the claim will be decided on the 
basis of the evidence of record.  38 C.F.R. § 3.655(a),(b).  

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as diabetes mellitus, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The Board notes that the record does not show that the 
appellant had active service other than ACDUTRA and 
INACDUTRA.  Nor does it show that service connection has been 
granted for any disability.  He is therefore not considered a 
veteran for VA compensation purposes and is not entitled to 
the presumptions accompanying veteran status.  See 38 C.F.R. 
§§ 3.1(d) and 3.6(a) (2008).  The presumptions of soundness 
and aggravation do not apply to periods of ACDUTRA or 
INACDUTRA.

Private medical records, dated in November 2003, reflect that 
the appellant had been diagnosed with insulin-dependent 
diabetes in November 1991.

While the appellant contends that the disability had its 
onset in service, there is no competent evidence linking Type 
I diabetes mellitus with disease or injury in service, and no 
competent evidence establishing the onset of the disability 
in service.

Service personnel records reflect that, for the years 1990 
and 1991, the appellant had ACDUTRA on October 12, 1990, and 
from May 25, 1991, to June 8, 1991.  There is no evidence 
reflecting the initial onset of the appellant's Type I 
diabetes mellitus prior to, or during any period of ACDUTRA 
in 1990 or 1991.

The Board notes that the appellant had a diabetic reaction 
while on the rifle range during a period of ACDUTRA in April 
1992.  He was taken to the hospital for evaluation at that 
time.  This evidence does not support a finding that the 
appellant's Type I diabetes mellitus was incurred in line of 
duty, or had its initial onset during a period of ACDUTRA.  
It is not shown that the diabetes mellitus underwent a 
permanent increase in its severity during ACDUTRA in April 
1992.  He was taken to a hospital and treated with insulin, 
but there was no suggestion in the record that the episode 
had lasting effects.  A VA examination was scheduled in June 
2008 to determine if diabetes mellitus was etiologically 
related to service, but the appellant failed to report.  Any 
favorable evidence that may have resulted from that 
examination is unavailable and the Board must make its 
determination based on the record before it.  See 38 C.F.R. 
§ 3.655 (2008).  

While the appellant is competent to offer statements of 
first-hand knowledge that he experienced a diabetic reaction 
and was treated during a period of ACDUTRA, as a lay person 
he is not competent to render a probative opinion on a 
medical matter, such as the onset of his Type I diabetes 
mellitus or of medical diagnosis or causation.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In fact, the appellant's statements about the initial onset 
of his Type I diabetes mellitus during ACDUTRA are outweighed 
by the absence of any clinical findings or notation of 
diabetes mellitus in service treatment records prior to 1992, 
and by private treatment records showing the onset of 
insulin-dependent diabetes mellitus in November 1991.

Nor is there any competent evidence linking current Type I 
diabetes mellitus with disease or injury during any period of 
ACDUTRA, or establishing the onset of disease during ACDUTRA.

Because the competent evidence fails to establish a link 
between a currently shown disability and ACDUTRA, the weight 
of the evidence is against the claim.  As the weight of the 
competent evidence is against the claim, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for Type I diabetes 
mellitus.


ORDER

Service connection for Type I diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


